Opinión concurrente emitida por el
Juez Asociado Señor Hernández Denton,
a la cual se une el Juez Asociado Señor Corrada Del Río.
Aunque estamos de acuerdo con la Opinión del Tribunal de que el contratista “concluyó sustancialmente” la obra en el caso de autos y que tiene derecho a recibir de la Compa-ñía de Fomento Recreativo el pago del precio de la obra, entendemos que su discusión sobre la doctrina de exceptio *639non rite adimpleti contractus en el caso de autos es dictum y tiene el potencial de confundir a la comunidad jurídica sobre su correcta aplicación. Como no podemos endosar este proceder de la decisión mayoritaria, hemos decidido explicar nuestra posición mediante esta opinión concurrente.
I — I
La doctrina civilista suele distinguir entre obligaciones unilaterales y bilaterales. Son unilaterales aquellas en que únicamente hay un vínculo obligatorio, pues sólo una persona se obliga, respecto de otra, sin que ésta asuma, a su vez, obligación alguna. J. Castán Tobeñas, Derecho Civil español, común y foral, 13ra ed. rev., Madrid, Ed. Reus, 1983, T. III, págs. 128-131. Estamos ante una obligación bilateral, también llamada “recíproca” o “sinalagmática”, cuando la misma engendra obligaciones a cargo de ambas partes. Castán Tobeñas, op. cit. Esto porque ambas partes son acreedoras y deudoras al mismo tiempo en vista de que cada obligación es contrapartida o causa de la otra. J. Puig Brutau, Fundamentos de Derecho Civil, 3ra ed. rev., Barcelona, Ed. Bosch, 1976, T. I, Vol. II, págs. 118-119.
La distinción entre contratos u obligaciones unilaterales o bilaterales reviste gran importancia por las particulares consecuencias que producen estas últimas. Entre estos efectos se encuentran:
1. Cada parte puede pedir la resolución del contrato si la otra no cumple con su obligación, a menos que prefiera el cumplimiento específico de la obligación y, en su caso, la responsabilidad por los daños sufridos por el incumpli-miento (condición resolutoria tácita). Art. 1077 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 3052.
2. Si una de las partes ha incumplido su obligación por causa que no le es imputable, la otra no debe tampoco cum-plir la suya viniendo liberada de su obligación (doctrina de *640los riesgos). Art. 1077 del Código Civil de Puerto Rico, supra.
Además de las mencionadas anteriormente, una de las consecuencias más importantes del carácter bilateral de una obligación es la llamada “excepción de contrato no cumplido” o exceptio non adimpleti contractus. Dicho prin-cipio descansa en la idea de ejecución simultánea y en la premisa de que cada parte puede rechazar el cumplimiento de su obligación mientras la otra parte no cumpla con la suya. D. Espín Cánovas, La excepción de incumplimiento contractual, 17 An. Der. Civ. 543 (1984). Ninguna de las partes de una obligación bilateral puede demandar el cum-plimiento de la obligación contraria sin cumplir u ofrecer el cumplimiento de la propia obligación. L. Díez-Picazo y A. Gullón, Sistema de Derecho Civil, 4ta ed. rev., Madrid, Ed. Tecnos, 1983, Vol. II, págs. 226-227.
Como una modalidad de la exceptio non adimpleti con-tractus, la doctrina ha reconocido la llamada “doctrina de cumplimiento parcial o defectuoso”, conocida también como la exceptio non rite adimpleti contractus. Esta doctrina aplica en el caso que una de las partes haya cumplido la prestación pero sin ajustarse debidamente a lo que exige el vínculo obligatorio. Es decir, la prestación se ha cumplido pero parcial o defectuosamente. Espín Cánovas, supra, pág. 568; Diez-Picazo y Gullón, op. cit., pág. 227.
La doctrina española está conteste en que la exceptio no rite adimpleti contractus es una defensa disponible al demandado. Es una defensa oponible al demandante que pretende exigir el cumplimiento de una obligación a pesar de que él ha cumplido parcial o defectuosamente con su prestación. El efecto primordial de la aplicación de la doc-trina es que el demandado se ve liberado, al menos provi-sionalmente, de cumplir con la obligación que le reclama el demandante. En otras palabras, el demandado no vendrá obligado a cumplir con su parte hasta tanto el demandante *641cumpla con su prestación totalmente o libre de defectos. Véanse: Puig Brutau, op. cit., págs. 126-127; Espín Cánovas, supra, págs. 569-570; Diez-Picazo y Gullón, op. cit., págs. 227-228.
Ahora bien, aunque como señalamos, el efecto de la ex-ceptio non rite adimpleti contractus es que el demandado no tendrá que cumplir con su prestación hasta que la otra parte cumpla según lo pactado, es necesario que haya buena fe. Espín Cánovas, supra, págs. 568-569; Art. 1210 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 3375. Así, por ejemplo, si la causa del incumplimiento parcial o defec-tuoso se debe al que invoca la doctrina, es evidente que la misma no es de aplicación. Tampoco se podría invocar con éxito la doctrina si el demandado admitió la contrapresta-ción sin reserva ni protesta alguna cuando la parcialidad o el defecto pudo comprobarlos. Diez-Picazo y Gullón, op. cit., pág. 227.
En los casos en que la aplicación de la doctrina de ex-ceptio non rite adimpleti contractus puede resultar contra-ria al principio de buena fe en la contratación, se ha reco-nocido que el tribunal, para evitar el rigor de la aplicación de la doctrina en dichas circunstancias, puede acudir a otras soluciones que ofrece el derecho como, por ejemplo, reconocer una disminución proporcional del precio, en ra-zón de las deformidades o los vicios, siempre y cuando és-tos no hagan la obra inútil para su destino. Sentencia del Tribunal Supremo Español de 15 de marzo de 1979; M.A. Del Arco y M. Pons, Derecho de la Construcción, 2da ed., Madrid, Ed. Hesperia, 1980, págs. 41-43.
A la luz del previo trasfondo doctrinal, entendemos que la referida doctrina de exceptio non rite adimpleti contrac-tus es totalmente inaplicable al caso de autos y, por ende, innecesarios y bizantinos los pronunciamientos de la Opi-nión dél Tribunal ante estos hechos. Veamos.
*642I — i H — i
En el caso de marras, como bien señala la mayoría de este Tribunal, Fraya, S.E. (Fraya) “completó sustancial-mente” la obra en cuestión, lo que supone un reconoci-miento de que el cumplimiento de Fraya fue parcial o incompleto. Por lo tanto, está presente el elemento medu-lar que activa la aplicación de la doctrina de exceptio non rite adimpleti contractus: cumplimiento parcial o defectuoso.
Si aplicáramos correctamente la referida doctrina al caso de autos, es a la Compañía de Fomento Recreativo (Compañía de Fomento), por ser la parte demandada,(1) a quien le correspondía invocar la doctrina. De haberlo he-cho con éxito, el resultado sería contrario al propuesto por la mayoría de este Tribunal. Esto, pues el efecto de la in-vocación de la doctrina sería que la Compañía de Fomento no tendría que cumplir con su prestación (pagar el precio de la obra) hasta tanto Fraya cumpliera totalmente con la ejecución de la obra.
Ahora bien, en el supuesto de que la Compañía de Fo-mento hubiese levantado la defensa, si Fraya demostraba que no obró de buena fe, el tribunal de instancia para evi-tar el rigor de la aplicación de la exceptio non rite adimpleti contractus podría haber adoptado otra solución más justa, como por ejemplo, imponerle a la Compañía de Fomento la obligación de hacer un “pago parcial” en proporción a la obra completada hasta ese momento.
Por lo anterior, enfatizamos que la doctrina exceptio non rite adimpleti contractus no es aplicable al caso de autos pues la Compañía de Fomento, la parte demandada, no la *643invocó como defensa. Además, debemos aclarar que la apli-cación de la doctrina no tiene el efecto, como sugiere la Opinión del Tribunal, de reconocer “una causa de acción” al contratista de una obra que, aunque la ha completado sus-tancialmente, no ha cumplido totalmente con su prestación para poder recibir un pago parcial en proporción a lo ya realizado. Esto, aunque sin dudas es correcto dentro de los parámetros de la cláusula contractual de conclusión sus-tancial, no lo es bajo la mencionada doctrina civilista. Todo lo contrario, la aplicación de la referida doctrina le impedi-ría recibir pago alguno al contratista hasta tanto éste cum-pla totalmente con su prestación.
No obstante, entendemos que el análisis que hace la opi-nión de este Tribunal de los términos del contrato suscrito entre las partes, apoya la conclusión de que una vez alcan-zada la “conclusión sustancial” de la obra, el contratista Fraya tenía derecho al pago de la obra. Por estas razones entendemos que los pronunciamientos de la Opinión del Tribunal sobre la doctrina de exceptio non rite adimpleti contractus son inaplicables al caso de autos y constituyen meramente un ejercicio de erudición en el vacío que puede confundir más de lo que realmente orienta a la profesión. Por eso concurrimos.

 Inicialmente Master Concrete Corp. presentó una demanda contra Fraya, S.E., la Compañía de Fomento Recreativo y PRAICO. Posteriormente, Fraya, S.E. presentó una demanda contra coparte contra la Compañía de Fomento Recreativo. La controversia que nos atañe es respecto a dicha demanda, por lo tanto, en lo sucesivo nos referimos a Fraya, S.E. como la parte demandante y a la Compañía de Fomento Recreativo como la parte demandada.